Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20, as filed on 2/2/2021, are objected to because of the following informalities:
The claims filed on 2/2/2021 correspond to claims 1-20 of United States Patent Application Number 16/278,582, which is a continuation of United States Patent Application Number 15/954,878.
For example, original claim 1 of United States Patent Application Number 15/954,878 recites:
 A LIDAR sensing system, comprising: a light source arranged to project a collimated beam along a path, the light source configured to adjust a wavelength of the projected collimated beam; an interferometer that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
diffraction grating arranged along the path of the object beam, the light source projecting the object beam onto the diffraction grating at an incident angle via the interferometer, and the diffraction grating diffracting the object beam into the external environment at one of multiple diffraction angles according to the wavelength of the collimated beam; a detector that detects interference patterns generated by the interferometer and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam; and a computing system including a processing circuit, the processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to generate a scan along an axis of the external environment by executing instructions to: control the light source to project the collimated beam at a first wavelength at a first time and at a second wavelength at a second time, the object beam being diffracted from the diffraction grating at a first diffraction angle when the collimated beam is 
In Applicant’s response filed 2/2/2021, claim 1 [marked as original] recites:
A LIDAR sensing system, comprising: a light source arranged to project a collimated beam along a path, the light source configured to continuously sweep the projected collimated beam across frequencies from a first frequency to a last frequency; a beam splitting device that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system; a wavelength dispersive element arranged along the path of the object beam, the wavelength dispersive element configured to project the object beam into the external environment at a plurality of diffraction angles relative to a first axis based on the frequency of the collimated beam; and a detector system that continuously detects, over the frequencies from the first frequency to the last frequency, interference patterns generated by the beam splitting device and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam.
As a result, the outstanding formal matter is the requirement that a set of claims corresponding to those originally filed in United States Patent Application Number 15/954,878 on 4/17/2018 be submitted.
 Appropriate correction is required.
Allowable Subject Matter
Applicant’s terminal disclaimer filed 2/2/2021 has been approved.
As a result, claims 1-20, as based on the claim set presented on 4/17/2018 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645